Citation Nr: 0612242	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-36 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1965 to January 
1971.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).  See 38 U.S.C.A. § 1154(b) (West 2002) and 
38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

In this case, the record shows that the veteran served in 
Vietnam from May 1966 to April 1967 and from January 1969 to 
January 1970.  The veteran's described in-service stressors 
include: (1) being involved in a firefight with resulting 
casualties in October or November 1966; (2) being in an 
artillery unit that was pinned down for three days in 
December 1966 while an associated unit was overrun and wiped 
out; and (3) experiencing the death of his first lieutenant 
in July or August 1966.  

The RO secured the veteran's unit history for 1966.  This 
information generally shows that the unit frequently engaged 
in search and destroy missions with regular contact with the 
enemy and suffered numerous attacks.  Specifically, the 
history indicates that a platoon of the veteran's unit was 
overrun and wiped out in November 1966.  In addition, an 
officer from the veteran's unit, "J.C.U.", was wounded by 
small arms fire in August 1966, when he was a second 
lieutenant, and was later killed by small arms fire in 
February 1967, when he was a first lieutenant.

To the extent the evidence may be insufficient to 
specifically establish the veteran as a "combat veteran," 
the Board finds that the information provided is sufficient 
to corroborate his described in-service stressors, listed 
above.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).      

A February 1998 statement from the veteran's Vet Center 
counselor provides a diagnosis of PTSD, although there is no 
evidence as to the stressor on which the diagnosis is based.  

The Board finds this evidence sufficient to warrant a VA 
examination to confirm the propriety of the diagnosis by a 
psychiatrist and to assess whether that diagnosis is related 
to the verified in-service incidents.  Therefore, a remand is 
required.        

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
scheduled for a psychiatric examination.  
Provide the examiner with a statement 
describing the veteran's confirmed in-
service stressors and the Board's remand.  
Ask the examiner to determine whether the 
veteran is properly diagnosed as having 
PTSD, and if so, whether the diagnosis of 
PTSD may be properly associated with one 
or more of the confirmed in-service 
stressors and the veteran's service.  The 
opinions provided should include a 
complete explanation.  If the examiner 
cannot provide the requested opinions 
without resorting to speculation, the 
examination report should so state.


2.  Ensure proper completion of the 
requested examination and then 
readjudicate the claim for service 
connection for PTSD.  If the claim remains 
denied, furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

